     Case 1:19-cv-04355-LGS-GWG Document 685 Filed 12/01/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,                                           :

                          Plaintiff,                          :    OPINION & ORDER

                 -v.-                                         :
                                                                   19 Civ. 4355 (LGS) (GWG)
COLLECTOR’S COFFEE INC., et al.,                              :

                           Defendants.                        :
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        This lawsuit was brought by the Securities and Exchange Commission (“SEC”) against

Collector’s Coffee Inc., d/b/a Collectors Café (“CCI”), and Mykalai Kontilai, the founder,

President and Chief Executive Officer of CCI, alleging that the defendants violated federal

securities laws by defrauding investors. See Amended Complaint, filed Nov. 4, 2019 (Docket

#134). CCI has now brought a motion to compel the SEC to produce certain documents.1 These

documents consist of (1) SEC notes from twenty-one witness interviews taken during the SEC’s

fact-finding investigation; (2) notes taken by SEC staff from an Federal Bureau of Investigation

(“FBI”) “FD-302” created during a joint SEC and Department of Justice (“DOJ”) interview of

Gail Holt;2 and (3) the actual FD-302 of Holt’s interview, Def. Mem. at 2, which was




        1
        See Motion to Compel, filed September 11, 2020 (Docket #554) (“Motion to Compel”);
Memorandum in Support of Motion to Compel, filed September 11, 2020 (Docket #555) (“Def.
Mem.”); Declaration of Stanley Morris in Support of Motion to Compel, filed September 11,
2020 (Docket #556) (“Morris Decl.”); Memorandum in Opposition of Motion to Compel, filed
September 25, 2020 (Docket #575) (“Opp. Mem.”); Declaration of Jacqueline Moessner in
Opposition to Motion to Compel, filed September 25, 2020 (Docket #575) (“Moessner Decl.”).
        2
            An FD-302 is a form used by the FBI to summarize an interview.
     Case 1:19-cv-04355-LGS-GWG Document 685 Filed 12/01/20 Page 2 of 15




presumably prepared by the FBI.3

I.      BACKGROUND

        A.     Facts

        In May 2017, the SEC learned of a complaint indicating that CCI had violated federal

securities laws. See Moessner Decl. ¶ 6. The SEC opened a “Matter Under Investigation” on

June 28, 2017, and issued a “Formal Order of Investigation” on September 18, 2017. Id. ¶ 7-8.

During this investigation, between January 2018 and May 2019, SEC staff interviewed twenty-

one witnesses. Id. ¶ 11; Am. Privilege Log. The SEC interviewed Gail Holt, the former Chief

Operating Officer of CCI, on March 20, 2019. Moessner Decl. ¶ 15. Holt was interviewed by

the SEC and the DOJ and FBI in a joint proffer session. See id. ¶¶ 15-17. The SEC was later

permitted to review and takes notes of the FD-302 that the FBI made of that joint interview. See

id. ¶ 17.

        B.     Procedural Background

        This discovery dispute was first raised before the Court on August 19, 2020. See Pre-

Motion Conference Letter, filed August 19, 2020 (Docket #525). CCI filed the instant motion to

compel on September 11, 2020. The SEC filed opposition papers but CCI never filed a reply

memorandum.

        While the SEC’s privilege log had asserted several privileges in withholding the

documents (see Am. Privilege Log), its opposition memorandum relies only on the work-product

doctrine. See Opp. Mem. at 2-15.



        3
         While CCI also requests FD-302s from “other witnesses,” Def. Mem. at 2, it fails to
identify such witnesses. In light of our ruling in section III.A below, it is not necessary to
address this issue.

                                                2
      Case 1:19-cv-04355-LGS-GWG Document 685 Filed 12/01/20 Page 3 of 15




II.     LAW GOVERNING WORK-PRODUCT DOCTRINE

        “Federal law governs the applicability of the work-product doctrine in all actions in

federal court.” Wultz v. Bank of China Ltd., 304 F.R.D. 384, 393 (S.D.N.Y. 2015) (citing Allied

Irish Banks, P.L.C. v. Bank of Am., N.A., 252 F.R.D. 163, 173 (S.D.N.Y. 2008)). Federal Rule

of Civil Procedure 26(b)(3) codifies the doctrine in part, providing that “a party may not

discover documents and tangible things that are prepared in anticipation of litigation or for trial

by or for another party or its representative (including the other party’s attorney, consultant,

surety, indemnitor, insurer, or agent),” unless “the party shows that it has substantial need for the

materials . . . and cannot, without undue hardship, obtain their substantial equivalent by other

means.” The work-product rule is designed “to preserve a zone of privacy in which a lawyer can

prepare and develop legal theories and strategy ‘with an eye toward litigation,’ free from

unnecessary intrusion by his adversaries.” United States v. Adlman, 134 F.3d 1194, 1196 (2d

Cir. 1998) (quoting Hickman v. Taylor, 329 U.S. 495, 510-11 (1947)); accord United States. v.

Nobles, 422 U.S. 225, 238-39 (1975). The doctrine protects factual material, “including the

result of a factual investigation” — commonly referred to as fact work product — as well as

material that “reveals the ‘mental impressions, conclusions, opinions, or legal theories of an

attorney or other representative’” — commonly referred to as opinion work product. In re Grand

Jury Subpoena Dated July 6, 2005, 510 F.3d 180, 183 (2d Cir. 2007). The party asserting

work-product protection must demonstrate that the material at issue “(1) [is] a document or a

tangible thing, (2) that was prepared in anticipation of litigation, and (3) was prepared by or for a

party, or by his representative.” Allied Irish Banks, P.L.C., 252 F.R.D. at 173 (internal quotation

marks and citation omitted).

        “In anticipation of litigation” means that “in light of the nature of the document and the

                                                  3
       Case 1:19-cv-04355-LGS-GWG Document 685 Filed 12/01/20 Page 4 of 15




factual situation in the particular case, the document can fairly be said to have been prepared or

obtained because of the prospect of litigation.” Adlman, 134 F.3d at 1202 (citation omitted).

Thus, even where “[t]here is little doubt under the evidence that [a party] had the prospect of

litigation in mind when it directed the preparation of the” documents, id. at 1204, or that “such

documents might also help in preparation for litigation,” id. at 1202, work-product protection is

not available for “documents that are prepared in the ordinary course of business or that would

have been created in essentially similar form irrespective of litigation,” id.; accord Fresh Del

Monte Produce, Inc. v. Del Monte Foods, Inc., 2015 WL 3450045, at *5 (S.D.N.Y. May 28,

2015).

III.     DISCUSSION

         A.     FBI FD-302

         As to the FD-302 of the interview of Holt, the SEC provides evidence that the FD-302 is

not currently in its possession, Moessner Decl. ¶ 17, and contends that the document is not

otherwise in its “custody, or control,” Opp. Mem. at 18.

         CCI argues that “[a]ny contention by the SEC that it cannot access the FBI’s FD-302s is

. . . baseless.” Def. Mem. at 3. It asserts that the SEC and FBI conducted a “joint investigation”

and that this obligates the SEC to produce the document. Def. Mem. at 15-16. To support its

argument, CCI cites to U.S. v. Martoma, 990 F. Supp. 2d 458 (S.D.N.Y. 2014), which required

the DOJ to search the files of the SEC for exculpatory material in a criminal case on the ground

that the SEC and DOJ had conducted a “joint investigation” in that case. Id. at 461-62; see also

U.S. v. Gupta, 848 F. Supp. 2d 491, 494 (S.D.N.Y. 2012) (“it is enough” for Brady purposes

“that the agencies are engaged in joint fact-gathering, even if they are making separate

investigatory or charging decisions”) (citation and internal quotation marks omitted). CCI also

                                                 4
     Case 1:19-cv-04355-LGS-GWG Document 685 Filed 12/01/20 Page 5 of 15




cites, Def. Mem. at 15, to an unpublished decision in a civil matter in which the district judge

required the SEC to produce FD-302's generated by the FBI on the ground that there had been

“joint fact-gathering,” see Order dated May 27, 2020 in SEC v. Sason, et al., 19 Civ. 1459

(Docket #86).

       The question of whether the SEC should be ordered to turn over the Holt FD-302 turns

on whether there has been a joint “investigation” or joint “fact-gathering” sufficient to justify a

finding that the document is in the “possession, custody, or control” of the SEC within the

meaning of Fed. R. Civ. P. 34(a)(1). As was true in Martoma, this is a fact-specific inquiry

involving the “consideration of the ‘degree of cooperation between agencies.’” 990 F. Supp. 2d

at 461 (quoting United States v. Ferguson, 478 F. Supp. 2d 220, 238 (D. Conn. 2007)).

       Here, there is no evidence of any ongoing cooperation. Rather, the evidence is that the

FBI and SEC engaged in a single joint interview — that of Holt. Perhaps realizing that this does

not constitute the sort of joint investigation that would justify the order it seeks, CCI points out

that the SEC gave contact information for the FBI to a witness and that the SEC was able to take

notes of the FD-302 long after the interview itself. Def. Mem. at 15-16. But this is insufficient

to find that the FD-302 is in the SEC’s custody or control. In Martoma, the court required

production of the other agency’s documents where the SEC and the United States Attorney’s

Office “jointly conducted twenty interviews of twelve witnesses.” 990 F. Supp. 2d at 461.

Additionally, the SEC had provided documents it acquired to the United States Attorney’s

Office, and the agencies coordinated and updated each other on depositions. Id.

       In this case, the SEC and FBI engaged in one joint interview. Moessner Decl. ¶ 16.

Moreover, “the SEC did not conduct any interviews, ask specific questions, or take any

investigative steps at the direction or request of DOJ.” Id. ¶ 18. The SEC attorney present at

                                                  5
     Case 1:19-cv-04355-LGS-GWG Document 685 Filed 12/01/20 Page 6 of 15




Holt’s joint interview was later permitted to review the FD-302 but not make a copy or remove it

from the FBI’s possession. Id. ¶ 17. The fact that the SEC at one point disclosed FBI contact

information to a witness and that the FBI allowed the SEC’s attorney to review the FD-302 is not

enough to find the SEC and the FBI have engaged in joint fact-gathering.

       The circumstances here are the same in all material respects as those in S.E.C. v. Stanard,

2007 WL 1834709, at *1-2 (S.D.N.Y. June 26, 2007), in which the SEC and FBI interviewed a

single witness together and the SEC was later permitted to review notes taken by the FBI during

the interview. 2007 WL 1834709, at *2-3. Stanard refused to require the SEC to produce the

FD-302. Id. The same result is appropriate here.

       In sum, we do not find that the FD-302 is in the SEC’s possession, custody or control and

thus, for this reason alone, we will not order its production.

       B.      The Twenty-One Witness Interviews

               1.      Anticipation of Litigation

        CCI argues that the witness interview notes prepared by the SEC were not prepared in

“anticipation of litigation.” Def. Mem. at 12-13. CCI notes that the SEC characterized the

investigation as a “non-public fact-finding inquiry,” March 2019 SEC Cover Letter, annexed as

Exhibit 6 to Morris Decl., and that significant time elapsed between the interviews and the actual

initiation of litigation, Def. Mem. at 13. The SEC argues that it in fact anticipated litigation at

the time the witnesses were interviewed, Opp. Mem. at 5, and has submitted a sworn declaration

on this question from an SEC attorney, Jacqueline Moessner, who interviewed witnesses as part

of the investigation, see Moessner Decl. ¶¶ 6-12.

       As noted, for a document to be protected under the work-product doctrine, it must have

been made in anticipation of litigation. See Adlman, 134 F.3d at 1198. Thus, the doctrine does

                                                  6
    Case 1:19-cv-04355-LGS-GWG Document 685 Filed 12/01/20 Page 7 of 15




not protect “documents that are prepared in the ordinary course of business or that would have

been created in essentially similar form irrespective of litigation.” Id. at 1202. The Second

Circuit directs that courts take “a flexible approach in determining whether the work product

doctrine is applicable, asking not whether litigation was a certainty, but whether the document

was created ‘with an eye toward litigation.’” A. Michael’s Piano, Inc. v. F.T.C., 18 F.3d 138,

146 (2d Cir. 1994) (citation omitted).

       The uncontroverted evidence in the record shows that in May 2017, the SEC learned that

a complaint had been filed in a case against CCI. Moessner Decl. ¶ 6. The complaint contained

“detailed and specific allegations of securities fraud.” Id. The parties to the case reached a

settlement and then “sealed the complaint quickly,” which “caused SEC attorneys to prepare for

the prospect of an enforcement action.” Id. As a result, the SEC opened a “Matter Under

Investigation,” which is “a step taken to continue investigations into serious complaints.” Id.

¶ 1, 7. The SEC found the complaint to be “detailed” and “credible” and in light of the

“settlement and sealing of the complaint, the complainants’ refusal to speak to the SEC

voluntarily, and other facts revealed in research about the principal of Collectors Café, the SEC

staff continued to expect the possibility of litigation and an enforcement action to address the

violative conduct.” Id. ¶ 8. An investigation was thereafter opened. Id.

       The SEC began conducting witness interviews. Moessner Decl. ¶¶ 8-10. The attorney

working on the case, Jacqueline Moessner, states that the purpose of the interviews was to

“provide my client, the Commission, with information so that it could make the determination

whether to proceed with litigation in this matter and what the scope of that litigation should be.”

Id. ¶ 11. The attorney states that she “conducted the interviews and prepared the interview

memoranda and notes in this matter because of the prospect of litigation” and that she “would

                                                 7
     Case 1:19-cv-04355-LGS-GWG Document 685 Filed 12/01/20 Page 8 of 15




not have conducted these interviews if [she] did not expect the possibility of litigation.” Id. ¶ 12.

       These factual assertions strongly suggest that the notes of these witness interviews were

“created with an eye toward litigation.” Adlman, 134 F.3d at 1196 (internal punctuation

omitted). In a similar case, S.E.C. v. Cavanagh, 1998 WL 132842 (S.D.N.Y. Mar. 23, 1998), an

SEC attorney attested that interview notes “were conducted ‘in order to provide the [SEC] with

information so that it could make the determination whether to proceed with litigation in this

matter.’” Id. at *2. Cavanagh found this statement justified a finding that the materials had been

prepared in anticipation of litigation. Id. Since Cavanagh, courts in this circuit have routinely

found that interview notes taken by the SEC during a fact-finding investigation to determine

whether to proceed with charges fall within the work-product doctrine. See S.E.C. v. NIR

Group, LLC, 283 F.R.D. 127, 133 (E.D.N.Y. 2012) (interviews conducted by “an SEC attorney,

staff accountant and a legal intern as part of the [SEC]’s investigation into the defendants” were

conducted in anticipation of litigation because the interviews were conducted “in order to

provide the Commission with information so that it could determine whether or not to proceed

with litigation.”); S.E.C. v. Strauss, 2009 WL 3459204, at *4 (S.D.N.Y. Oct. 28, 2009)

(interview notes prepared by SEC “to determine whether to commence an enforcement action

. . . easily fit within the protection of the work-product doctrine”); Stanard, 2007 WL 1834709,

at *1-2 (witness interviews “conducted in order to determine whether to initiate litigation . . .

show that the SEC was ‘anticipating’ litigation at the time”).

       CCI relies on several sources to argue that the documents are not protected under the

work-product doctrine. See Def. Mem. at 12, 13. CCI cites S.E.C. v. Thrasher 1995 WL 46681,

at *3 (S.D.N.Y. Feb. 7, 1995), to argue that the SEC could not invoke the work-product doctrine

because it had not provided “any evidence that the interview notes were prepared in anticipation

                                                  8
     Case 1:19-cv-04355-LGS-GWG Document 685 Filed 12/01/20 Page 9 of 15




of litigation.” Def. Mem. at 12. In Thrasher, however, it appears the SEC did not supply any

evidence supporting its work-product claim. Thrasher, 1995 WL 46681, at *3. Here, by

contrast, the SEC has provided the affidavit of an attorney involved in the interviews who has

attested to the creation and the purpose of the notes. Moessner Decl. ¶¶ 7-12. CCI also cites to

S.E.C v. Stratton Oakmont, Inc., 1992 WL 226924 (S.D.N.Y June 22, 1992). While Stratton

Oakmont states that notes of conversations taken by the SEC while “conducting a fact gathering

investigation” were not protected under the work-product doctrine, id. at *1, the decision

provides no reasoning for its conclusion and thus is not useful as precedent. And to the extent it

could be read as stating a general rule, we decline to follow Stratton Oakmont inasmuch as such

a rule runs contrary to the many cases protecting such notes. See, e.g., NIR Group, 283 F.R.D.

at 133; Strauss, 2009 WL 3459204, at *2; Stanard, 2007 WL 1834709, at *1-2; Cavanagh, 1998

WL 132842, at *2. Finally, CCI cites a law review article stating that “an investigation on its

own is not a ‘pending legal proceeding’ until it reaches a stage when the agency or prosecutorial

authority makes known that it is contemplating filing suit or bringing charges.” David Stuart &

David Wilson, Disclosure Obligations Under the Federal Securities Laws in Government

Investigations, 64 BUS. LAW. 973, 982 (2009). This statement is irrelevant because the issue in

determining whether the work-product doctrine applies is not whether the investigation

constitutes a “pending legal proceeding,” but whether a document was created in “anticipation of

litigation.” Fed. R. Civ. P. 26(b)(3)(A).4

       CCI points to the fact that the witness notes were created “long before” the SEC made a



       4
        CCI also cites to Ilene Richman v. Goldman Sachs Group, Inc. et al., 10 Civ. 3461
(S.D.N.Y.) See Def. Mem. at 13. But without further information, the Court does not know
what CCI is citing to.

                                                 9
    Case 1:19-cv-04355-LGS-GWG Document 685 Filed 12/01/20 Page 10 of 15




decision to file the enforcement action. Def. Mem. at 13. CCI does not cite to any available

decision supporting the notion that the length of time between the creation of notes and the

decision to bring litigation is dispositive of the question of whether the notes were created in

anticipation of litigation. What matters, of course, is the purpose of the investigation, not the

length of time it takes. For what it is worth, the court in NIR Group, LLC, upheld a claim of

work-product protection where three years elapsed between the interviews and the litigation.

283 F.R.D. at 134 (“While close temporal proximity may provide some indication a particular

document was prepared in anticipation of litigation, temporal distance is ultimately an unreliable

indicator of the applicability of work-product privilege.”). Here, the first interview was

conducted on January 17, 2018 and the last on May 3, 2019. See Am. Privilege Log. The

complaint was filed on May 14, 2019. Complaint, (Docket #1). Thus the time period of the

investigation and the filing of the complaint was not even as long as the period upheld in NIR

Group, LLC.

       Finally, CCI argues, Def. Mem. at 12, that the notes were created in the “ordinary course

of business” because the SEC in a discovery response stated that it would produce documents as

they are kept “in the normal course of business,” see SEC Written Objections & Responses,

dated May 26, 2020, annexed as Exhibit 7 to Morris Decl. at 4, 23. This argument is meritless.

If an entity prepared documents in anticipation of litigation, it is still required to produce those

documents “as they are kept in the usual course of business.” Fed. R. Civ. P. 34(b)(2)(E)(i). It is

obviously this standard to which the SEC referred in its response. See Opp. Mem. at 6.

               2.      Substantial Need and Undue Hardship

       Even where documents were prepared in anticipation of litigation, an opposing party may

be able to obtain them if the party shows “that it has substantial need for the materials . . . and

                                                  10
    Case 1:19-cv-04355-LGS-GWG Document 685 Filed 12/01/20 Page 11 of 15




cannot, without undue hardship, obtain their substantial equivalent by other means.” Fed. R.

Civ. P. 26(b)(3)(A)(ii). Still, if a party meets its burden of showing substantial need and undue

hardship, a court must nonetheless “protect against disclosure of the mental impressions,

conclusions, opinions, or legal theories of a party’s attorney or other representative concerning

the litigation.” Fed. R. Civ. P. 26(b)(3)(B).

         Importantly, the burden of showing “substantial need” is on the party seeking the

documents. See, e.g., Obeid v. La Mack, 2015 WL 5581577, at *3 (S.D.N.Y. Sept. 16, 2015)

(“the burden . . . is placed on the discovering party to demonstrate, in the case of so-called

factual work product, that the party has a ‘substantial need’ for the information contained in the

document and that equivalent information cannot be obtained from other sources without ‘undue

hardship’”). Substantial need is demonstrated where the factual material contained in the

otherwise protected documents is “essential to the preparation of one’s case.” Hickman, 329 U.S.

at 511. Thus, a substantial need exists where the material “is crucial to the determination of

whether the defendant could be held liable for the acts alleged, or carries great probative value

on contested issues.” Gucci Am., Inc. v. Guess?, Inc., 271 F.R.D. 58, 74–75 (S.D.N.Y. 2010)

(citation and internal quotation marks omitted).

        Here, CCI has not met its burden of showing substantial need. Indeed, while CCI’s brief

makes a number of arguments as to why it would constitute an “undue hardship” for it to obtain

the equivalent of these notes (for example, because of limitations on the number of depositions),

Def. Mem. at 11-12, 14-15, 17-18, it makes no discernable argument regarding “substantial

need” (except with respect to Holt, who is discussed in the next section). The SEC pointed out

this failing in its opposition memorandum. Opp. Mem. at 11-12. CCI, however, did not even

file a reply brief.

                                                   11
    Case 1:19-cv-04355-LGS-GWG Document 685 Filed 12/01/20 Page 12 of 15




       In the end, the record is devoid of any reason why CCI has a substantial need for each of

the witness interviews at issue — that is, any reason why obtaining the notes of the witnesses is

“essential to the preparation” of its case. NIR Group, LLC, 283 F.R.D. at 135. Accordingly, the

interview notes are protected from disclosure under the work-product doctrine.

       C.      SEC Notes from FBI FD-302 from Joint Interview of Gail Holt

       CCI’s arguments in favor of compelling the SEC’s notes from the FBI FD-302 of Holt’s

joint interview stand on a different footing. Unlike its arguments as to all the interview notes

other than Holt’s, CCI gives some reasons why it believes that, as CCI puts it, “the notes of Gail

Holt may constitute the single most important piece of evidence in this case.” Def. Mem. at 16.

It points to the fact that a declaration from Holt was the sole declaration attached to the SEC’s

Order to Show Cause that allowed it to obtain a temporary restraining order. Def. Mem. at 3

(citing Declaration of Gail Holt, attached to Ex Parte Memorandum of Law in Support of Ex

Parte Motion for Temporary Restraining Order, dated May 15, 2019 (Docket #9-1)). Further, the

SEC used a declaration of Holt in support of its motion for contempt against defendant Mykalai

Kontilai. See Memorandum of Law in Support of Replacement Motion for Contempt and

Sanctions, dated July 17, 2020 (Docket #453); Reply Memorandum of Law in Support of

Replacement Motion for Contempt and Sanctions, dated August 17, 2020 (Docket #519).

       Of course, these assertions by themselves would be insufficient to overcome work

product protection inasmuch as “relevancy alone is not enough to establish substantial need.”

Govt. Employees Ins. Co. v. Saco, 2017 WL 1164896, at *2 (E.D.N.Y. Mar. 28, 2017) (internal

quotation marks and citation omitted). However, CCI also points to the fact that Holt has given

“contradictory stories” regarding certain documents that she caused to be given to the SEC at the

beginning of its investigation. See Declaration of Edward Little, annexed as Exhibit 3 to Morris

                                                12
    Case 1:19-cv-04355-LGS-GWG Document 685 Filed 12/01/20 Page 13 of 15




Decl ¶¶ 3-8 (“Little Decl.”). Indeed, the SEC itself has admitted that Holt has given conflicting

statements in this case. See Jacqueline Moessner Declaration in Support of Ex Parte Emergency

Application for an Order to Show Cause, for an Asset Freeze, and Other Relief, filed May 15,

2019 (Docket #10) ¶¶ 41-42; see also Letter from Terry R. Miller, dated November 12, 2020

(Docket #633) at 4 (SEC concedes that Holt “initially told attorneys that she created fabricated

documents” before she admitted to the SEC that these statements were not true).

       CCI argues that Holt’s admitted fabrication earlier in the investigation shows that it has a

substantial need for the documents. But even if we were to accept that there are some

circumstances where discovery of impeachment material is warranted, CCI has not shown that

the alleged impeachment material it seeks could not be obtained simply by deposing Holt.

While the record is not clear as to the date on which Holt’s now-recanted statements were made

or communicated to the SEC, there is no evidence that Holt has given inconsistent testimony

subsequent to the witness interview at issue, which was conducted on March 20, 2019. See

generally Little Decl. ¶¶ 3-8. Even though Holt has been deposed in this case, CCI fails to reveal

what she said at her deposition as to her recanted statements. Thus, CCI has not shown that the

interview notes could result in CCI obtaining a statement from Holt that is different from Holt’s

current testimony as to what transpired.5 And, of course, the interview notes “themselves are not

relevant — only the factual information recounted in the interview[] is relevant.” S.E.C. v.



       5
          Had CCI made a showing that there is reason to believe that Holt’s account of events at
her deposition likely conflicted with the interview notes, the Court might have undertaken to
review the notes in camera to determine if the notes in fact contain impeachment material — a
process that courts will sometimes undertake, see Republic Gear Co. v. Borg-Warner Corp., 381
F.2d 551, 557-58 (2d Cir. 1967); Chesapeake Energy Corp. v. Bank of New York Mellon Tr.
Co., N.A., 2013 WL 1609250, at *3 (S.D.N.Y. Apr. 15, 2013); Rexford v. Olczak, 176 F.R.D.
90, 93 (W.D.N.Y. 1997). No such showing has been made, however.

                                                13
    Case 1:19-cv-04355-LGS-GWG Document 685 Filed 12/01/20 Page 14 of 15




Nadel, 2013 WL 1092144, at *3 (E.D.N.Y. Mar. 15, 2013).

       Case law is clear that a party’s “desire to use the interview notes for impeachment

purposes does not by itself constitute ‘substantial need.’” F.T.C. v. Hope Now Modifications

LLC, 2011 WL 2634029, at *5 (D.N.J. July 5, 2011); accord In re Aftermarket Filters Antitrust

Litig., 2010 WL 4622527, at *9 (N.D. Ill. Nov. 4, 2010); Brock v. Frank V. Panzarino, Inc., 109

F.R.D. 157, 159 (E.D.N.Y. 1986). Here, the notion that Holt’s statements at the joint interview

would yield impeachment material ultimately rests on “mere surmise or suspicion,” which is

insufficient to overcome work product protection. Hauger v. Chi., Rock Island & Pac. R.R. Co.,

216 F.2d 501, 508 (7th Cir. 1954); accord Fair Issaac Corp. v. Experian Info. Sols. Inc., 2009

WL 161247, at *2 (D. Minn. Jan. 22, 2009) (substantial need not shown if party offers

“speculative or conclusory statements” that material sought “will contain invaluable

impeachment material”) (internal quotations and citation omitted). While it may be possible to

establish substantial need where there is a gap in memory or where the notes may show

testimony that differs from that which is expected at trial, see Johnson v. Bryco Arms, 2005 WL

469612, at *5 (E.D.N.Y. Mar. 1, 2005), no such showing has been made here. Thus, this is a

situation where CCI has not shown that it is unable “to obtain the desired information by taking

the deposition of” the witness. Brock, 109 F.R.D. at 160.

       Accordingly, the request for the notes from the FD-302 is denied. See S.E.C. v.

Treadway, 229 F.R.D. 454, 456 (S.D.N.Y. 2005) (denying motion to compel production of notes

concerning witness proffer sessions conducted by SEC attorneys because, among other things,

“[d]efendants are free to question each of the witnesses at their depositions, and at trial,

concerning the witnesses' statements to the SEC at various proffer sessions.”); U.S. v. Mt. Sinai

Hosp., 185 F. Supp. 3d 383, 400 (S.D.N.Y. 2016) (“while the proffer notes . . . could potentially

                                                 14
      Case 1:19-cv-04355-LGS-GWG Document 685 Filed 12/01/20 Page 15 of 15




provide impeachment material, that possibility does not furnish the ‘substantial need’ that is

necessary to overcome the protection of the work product doctrine.”).

IV.     CONCLUSION

        For the foregoing reasons, CCI’s Motion to Compel (Docket # 554) is denied.

        SO ORDERED.

Dated: December1, 2020

        New York, New York




                                                15
